Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Iulia Graf (Reg. No. 73,048) on 9 April 2021.

The application has been amended as follows: 

In Claims: 

(Currently Amended)	A computer-implemented method[[,]] comprising:
receiving, by one or more processors, a document, the document comprising visualization metadata for a data visualization of a data set and data set metadata comprising information of all columns of the data set, wherein the visualization metadata comprises information of all the columns of the data set present in a data visualization and indicates a mapping between the columns and vertical bars displayed relative to a horizontal axis and a vertical axis of the data visualization, and wherein the data set comprises a plurality of data columns, each of the plurality of data columns has a column 
determining, by the one or more processors, the first set of columns displayed by the data visualization based on the visualization metadata;
determining, by the one or more processors, a second set of columns of the plurality of data columns that are excluded from the data visualization, wherein the second set of columns comprises remaining columns of the plurality of data columns excluding the first set of columns;
generating, by the one or more processors, an ordered data set by having the first set of columns prior to the second set of columns; 
generating, by the one or more processors, a composite index on the ordered data set, the composite index comprising an array, wherein each string of the array comprises a concatenation of visualization data values corresponding to the first set of columns and non-visualization data values corresponding to the second set of columns based on [[the]]an order of the ordered data set; [[and]]
generating, by the one or more processors, a query by retrieving at least one string from the composite index and for each column in the second set of columns:
determining whether a filtering operation is applied to the column,
in response to determining that the filtering operation is applied to the column and that the filter operation is associated with a first filter value, including a filter for the column in the query, wherein the filter comprises the first filter value, and
in response to determining that a filtering operation is not applied to the column, including a NOT filter for the column in the query, wherein the NOT filter comprises a second filter value different than the data values in the column; and 
processing, by the one or more processors, [[a]]the query for  
 (Currently Amended)	The computer-implemented method of claim 1, 
wherein generating [[a]]the query [[when]]comprises applying a plurality of filtering operations 
(Cancelled)

(Previously Presented)	The computer-implemented method of claim 1, further comprising:
generating a column value map, the column value map comprising a plurality of column values, wherein each of the plurality of column values corresponds to a particular column of the second set of columns and is different than the data values in the particular column.
(Cancelled)
(Previously Presented)	The computer-implemented method of claim 1, wherein the document comprises metadata for a plurality of data visualizations of the data set. 
(Original)	The computer-implemented method of claim 6, further comprising for each of the plurality of data visualizations:
generating an index string for the data visualization; and
if the index string is not present in an index array, storing the index string in the index array.
(Currently Amended)	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving a document, the document comprising visualization metadata for a data visualization of a data set and data set metadata comprising information of all columns of the data set, wherein the visualization metadata comprises information of all the columns of the data set present in a data visualization and indicates a mapping between the columns and vertical bars displayed relative to a horizontal axis and a vertical axis of the data visualization, and wherein the data set comprises a plurality of data columns, each of the plurality of data columns has a column name and a plurality of data values, and a first set of columns of the plurality of data columns is displayed by the data visualization; 
determining the first set of columns displayed by the data visualization based on the visualization metadata;
determining a second set of columns of the plurality of data columns that are excluded from the data visualization, wherein the second set of columns comprises remaining columns of the plurality of data columns excluding the first set of columns;
generating an ordered data set by having the first set of columns prior to the second set of columns; 
generating a composite index on the ordered data set, the composite index comprising an array, wherein each string of the array comprises a concatenation of visualization data values corresponding to the first set of columns and non-visualization data values corresponding to the second set of columns based on [[the]]an order of the ordered data set; [[and]]
generating a query by retrieving at least one string from the composite index and for each column in the second set of columns:
determining whether a filtering operation is applied to the column,
in response to determining that the filtering operation is applied to the column and that the filter operation is associated with a first filter value, including a filter for the column in the query, wherein the filter comprises the first filter value, and
in response to determining that a filtering operation is not applied to the column, including a NOT filter for the column in the query, wherein the NOT filter comprises a second filter value different than the data values in the column; and 
processing [[a]]the query for 

(Currently Amended)	The non-transitory, computer-readable medium of claim 8, wherein generating [[a]]the query [[when]]comprises applying a plurality of filtering operations 
(Cancelled).
(Previously Presented)	The non-transitory, computer-readable medium of claim 8, comprising one or more instructions to generate a column value map, the column value map comprising a plurality of column values, wherein each of the plurality of column values corresponds to a particular column of the second set of columns and is different than the data values in the particular column.
(Cancelled).
(Previously Presented)	The non-transitory, computer-readable medium of claim 8, wherein the document comprises metadata for a plurality of data visualizations of the data set.
(Original)	The non-transitory, computer-readable medium of claim 13, comprising one or more instructions to, for each of the plurality of data visualizations:
generate an index string for the data visualization; and
if the index string is not present in an index array, store the index string in the index array.
(Currently Amended)	A computer-implemented system, comprising:
a computer memory; and
a hardware processor interoperably coupled with the computer memory and configured to perform operations comprising:
receiving a document, the document comprising visualization metadata for a data visualization of a data set and data set metadata comprising information of all columns of the data set, wherein the visualization metadata comprises information of all the columns of the data set present in a data visualization and indicates a mapping between the columns and vertical bars displayed relative to a horizontal axis and a vertical axis of the data visualization, and wherein the data set comprises a plurality of data columns, each of the plurality of data columns has a column name and a plurality of data values, and a first set of columns of the plurality of data columns is displayed by the data visualization; 
determining the first set of columns displayed by the data visualization based on the visualization metadata;
determining a second set of columns of the plurality of data columns that are excluded from the data visualization, wherein the second set of columns comprises remaining columns of the plurality of data columns excluding the first set of columns;
generating an ordered data set by having the first set of columns prior to the second set of columns; 
generating a composite index on the ordered data set, the composite index comprising an array, wherein each string of the array comprises a concatenation of visualization data values corresponding to the first set of columns and non-visualization data values corresponding to the second set of columns based on [[the]]an order of the ordered data set; [[and]]
generating a query by retrieving at least one string from the composite index and for each column in the second set of columns:
determining whether a filtering operation is applied to the column,
in response to determining that the filtering operation is applied to the column and that the filter operation is associated with a first filter value, including a filter for the column in the query, wherein the filter comprises the first filter value, and
in response to determining that a filtering operation is not applied to the column, including a NOT filter for the column in the query, wherein the NOT filter comprises a second filter value different than the data values in the column; and 
processing [[a]]the query for 
(Currently Amended)	The computer-implemented system of claim 15, wherein generating [[a]]the query [[when]]comprises applying a plurality of filtering operations 
(Cancelled).
(Previously Presented)	The computer-implemented system of claim 15, wherein the hardware processor is further configured to generate a column value map, the column value map comprising a plurality of column values, wherein each of the plurality of column values corresponds to a particular column of the second set of columns and is different than the data values in the particular column.
(Cancelled). 
(Previously Presented)	The computer-implemented system of claim 15, wherein the document comprises metadata for a plurality of data visualizations of the data set, and the hardware processor is further configured to, for each of the plurality of data visualizations:
generate an index string for the data visualization; and
if the index string is not present in an index array, store the index string in the index array.

Allowable Subject Matter
Claims 1-2, 4, 6-9, 11, 13-16, 18, are 20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner notes that the composite index comprising an array of strings containing concatenated visualized and non-visualized column values and the determination of how to respond to a query operation on the second set of columns, in the context of the remainder of the independent claims, does not appear to be anticipated nor obvious in view of the cited art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152